Mollison, Judge:
The appeals for reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the appraised values of the merchandise involved, less the additions made by the importer on entry because of advances by the appraiser in similar cases, are equal to the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise was no higher.
Accepting this stipulation as a statement of fact, and following United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334, the record in which case was incorporated as part of the record herein, I find that export value,as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised values, less the additions made by the importer on entry because of advances made by the appraiser in similar cases.
Judgment will be rendered accordingly.